Citation Nr: 0945862	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1967 
to July 1970 and from October 1970 to December 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Wichita, Kansas.  The Veteran had a hearing before the 
undersigned Board Member in August 2009.  A transcript of 
that hearing is contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case asserts that he is entitled to TDIU 
as a result of his service-connected disabilities.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).  In reaching a determination 
regarding TDIU, the central inquiry is "whether a veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

At his August 2009 hearing, the Veteran noted that he has 
previously discussed employment prospects with a vocational 
rehabilitation counselor, including possibly working as a 
truck driver.  The Veteran stated that the counselor told him 
he could not work because it would be a violation of his 
profiles.  

Upon remand, the Agency of Original Jurisdiction (AOJ) should 
attempt to obtain any existing vocational rehabilitation 
records for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any existing vocational 
rehabilitation records.

2. If, and only if, vocational 
rehabilitation records are obtained 
indicating the Veteran is unable to work, 
schedule the Veteran for a VA examination 
to determine the impact that his service-
connected disabilities have on his 
employability. All pertinent 
symptomatology and findings should be 
reported in detail. All relevant 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available for review and the 
examiner's report should reflect that such 
review occurred.   Upon review of the 
record, the examiner should offer a full 
work and educational history and respond 
to the following: 

Do the Veteran's service-connected 
disabilities prevent him from obtaining or 
maintaining substantially gainful 
employment?

Consideration should be given to the 
Veteran's level of education, his 
occupational experience, and the findings 
of the vocational rehabilitation 
counselor.  However, consideration should 
not be given to the Veteran's age or any 
non-service-connected disorders which 
could impact his ability to obtain or 
maintain substantially gainful employment.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


